Citation Nr: 1521372	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served from June 1942 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the appellant has not been sent a development letter in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) for her claims of entitlement to service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to nonservice-connected death pension benefits.  On remand, the appellant should be sent a letter notifying her of any evidence that is necessary to substantiate her claims, which evidence VA will attempt to obtain, and which evidence the appellant is responsible for providing.  

In addition, the Board notes that the appellant has suggested, in an October 2013 statement, that the Veteran had not claimed the $9,000 award he had received from the Filipino Veterans Equity Compensation (FVEC) fund in October 2009.  Pursuant to applicable regulations

Where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned to the issuing office and canceled.


(a) The amount represented by the returned check, or any amount recovered following improper negotiation of the check, shall be payable to the living person or persons in the order of precedence listed in § 3.1000(a)(1) through (5), except that the total amount payable shall not include any payment for the month in which the payee died (see § 3.500(g)), and payments to persons described in § 3.1000(a)(5) shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.

(1) There is no limit on the retroactive period for which payment of the amount represented by the check may be made, and no time limit for filing a claim to obtain the proceeds of the check or for furnishing evidence to perfect a claim. 

38 C.F.R. § 3.1003 (2015).

In the case at hand, the record as it currently stands does not reflect that the Veteran was ever issued his FVEC check prior to his June 2011 death.  On remand, the appellant should be requested to submit any proof that she has that the Veteran was issued, but never deposited or cashed, the FVEC check.  The AOJ should also attempt to verify whether any check was issued to the Veteran and, if so, whether it was cashed or deposited.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice that pertains to her claims of entitlement to service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to nonservice-connected death pension benefits.  She should be notified of any evidence that is necessary to substantiate her claims, which evidence VA will attempt to obtain, and which evidence the appellant is responsible for providing.  Afford the appellant the opportunity to submit additional argument and evidence in support of her claims.  

This letter should also request that the appellant submit any evidence that would indicate that the Veteran was issued, but never deposited or cashed, a $9,000 check for his FVEC benefit.

2.  The AOJ should take appropriate steps to verify whether the Veteran was ever issued a $9,000 FVEC check during his lifetime, and whether such a check was ever deposited or cashed.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




